Citation Nr: 0843356	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  96-50 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right lower extremity 
neuropathy, to include as secondary to a disability caused by 
residuals of shrapnel wounds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision.  It 
was previously remanded by the Board on 4 occasions.  

By way of background, this appeal arose out of a claim for an 
increased rating for a disability characterized as residuals 
of multiple fragment wound, both lower extremities and right 
buttock.  As the veteran was already service connected for 
osteoarthritis of the right knee joint with retained foreign 
bodies, was subsequently separately rated for his scars, and 
then granted an increased rating for left lower extremity 
neuropathy, the issue ultimately became whether he had right 
lower extremity neuropathy as a result of his fragment 
wounds.  


FINDING OF FACT

The medical evidence of record fails to show that the 
veteran's right lower extremity neuropathy is related to 
service.


CONCLUSION OF LAW

The criteria for service connection for right lower extremity 
neuropathy have not been met.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, the veteran was provided with notice in 
a July 2006 letter issued after the most recent Board remand, 
and the veteran discussed the history and symptomology of his 
right lower extremity neuropathy at his January 2007 VA 
peripheral nerve examination.  The veteran's claim was 
subsequently readjudicated, as reflected by a July 2008 
supplemental statement of the case.  Likewise, the veteran 
has been represented by a Service Organization throughout the 
claims process.  Under these circumstances, it is apparent 
that a reasonable person, such as the veteran, would know 
what was necessary to substantiate his claim, such that the 
notice errors in this case are harmless.  

With respect to the duty to assist, the veteran's service 
medical records, private treatment records, and VA treatment 
records have been obtained, and the veteran has not 
identified any record not obtained.  The veteran was afforded 
three VA peripheral nerve examinations, and the veteran 
testified at a hearing before the Board.  

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Secondary 
service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disorder.  38 C.F.R. § 3.310(a).

The veteran's service medical records reflect that in March 
1968, the veteran sustained multiple fragment wounds to his 
lower extremities and buttocks from a booby-trap explosion.  
The veteran's related service hospital discharge report 
reflects that he was hospitalized from March to June of 1968 
and that x-rays revealed that the veteran had retained 
metallic fragments in the soft tissue around his left foot 
and right tibia and fibula.  An April 1970 treatment record 
reflects that the veteran sought treatment for right leg 
pain, and the treating medical professional found that there 
were two small pieces of shrapnel in the medial aspect of the 
right patella, noting that the veteran experiences pain with 
activity and recommending a later reevaluation for surgical 
removal of the metal fragments.  The veteran's lower 
extremities were found normal at his separation physical 
examination; however, his leg scars were noted on the report.

Since service, the claims file is void of any complaints of 
right lower extremity pain until a September 1998 private 
treatment record, which reflects the veteran's report that he 
sustained a back injury in an August 1998 motor vehicle 
accident and was having related lower back pain that radiated 
to his legs.  A September 1999 VA peripheral nerve 
examination report reflects a diagnosis of possible sciatic 
nerve injury from his in-service shrapnel wounds, resulting 
in sensory loss of the lower left extremity.  A March 2000 VA 
EMG and NCS study of the veteran's lower extremities report 
reflected normal results for the veteran's right leg.  VA 
treatment records reflect that the veteran underwent 
bilateral lumbar facet blocks in April and November 2003.  A 
September 2004 VA treatment record reflects the veteran's 
report that his back and bilateral leg pain began in 1997; he 
also reported that he had two back surgeries, one in 1999 and 
one in 2001, and at least six steroid spinal injections.  A 
May 2004 VA treatment record reflects that the veteran 
underwent a bilateral lumbar facet block.  An October 2004 VA 
examination of the veteran's scars revealed that he had 
multiple scars on his right buttock that were somewhat tender 
and sensitive with prolonged sitting.  An October 2004 VA 
peripheral nerve examination report reflects that after 
examining the veteran, the examiner noted the presence of 
some mild neuropathy due to the veteran's absent bilateral 
ankle jerks, with a focal disturbance in the lower left 
extremity indicating injury to the sciatic or common peroneal 
nerve, which could have resulted from the veteran's shrapnel 
wound to the buttocks.  A January 2005 VA lumbar spine MRI 
report notes an impression of facet arthropathy and right 
foraminal disc protrusion at L4, L5 and secondary bilateral 
foraminal narrowing at L5, S1.  A February 2005 VA treatment 
record reflects that the veteran underwent a bilateral medial 
branch block (also known as a facet injection).  An August 
2005 VA treatment record reflects the veteran's complaint 
that his feet frequently felt cold, which the treating 
medical professional noted was probably attributable to lower 
back disability.  

The veteran underwent another VA peripheral nerve examination 
in January 2007 to determine the presence and extent of any 
right lower extremity neuropathy.  After reviewing the 
veteran's claims file and examining the veteran, the examiner 
concluded that the veteran has neuropathy of the lower right 
extremity, with no paralysis, full strength, but with all 
significant neuropathic problems caused by facet arthropathy 
and a right-sided small disc protrusion into the right 
foramen at S1.  The examiner concluded that the veteran's 
October 2004 VA peripheral nerve examination results 
indicated that the veteran's right lower extremity neuropathy 
was not caused by his buttocks shrapnel wound and a related 
injury to his sciatic nerve, because sciatic nerve impairment 
would have resulted in different reflex test results.  
Additionally, the examiner opined that the good results from 
the veteran's lumbar steroid injections further reflect that 
his symptomology stems from his facet arthropathy and 
foraminal disc protrusion.

The evidence of record does reflect that the veteran has 
right lower extremity neuropathy; however, there is no 
evidence that the onset of this disability occurred in 
service, and there is no evidence linking the onset of this 
disability to the veteran's time in service.  The veteran's 
service medical records are void of any right lower extremity 
neuropathy treatment, and the medical opinion of record 
states that the veteran's right lower extremity neuropathy is 
not related to an in-service shrapnel wound.  The Board notes 
that this opinion was made after a thorough review the 
veteran's claims file, including his medical history and 
applicable diagnostic tests, and the veteran has provided no 
medical opinion relating his right lower extremity neuropathy 
to service.  Accordingly, a basis upon which to establish 
service connection for right lower extremity neuropathy has 
not been presented, and the appeal is denied.  

As an aside, the Board notes that although the medical 
evidence links the veteran's right lower extremity neuropathy 
to a lumbar spine disability, the veteran has sought and was 
denied service connection for a lower back condition.  
Therefore, service connection is not warranted for the 
claimed disability as secondary to the veteran's lower back 
condition.


ORDER

Service connection for right lower extremity neuropathy is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


